Exhibit 10.20

 

Summary of 2007 Executive Management Bonus Plans

 

For fiscal year 2007, non-equity incentive plan awards for executive officers of
I-many, Inc. (the “Company”) will be determined by written bonus plans approved
for each executive by the Compensation Committee of the Board of Directors in
March 2007. These plans reward executives to the extent quantified performance
objectives are met. The objectives are tied to five strategic corporate goals,
weighted differently for each executive depending on his particular role, and to
individual performance goals. The five common strategic corporate goals are
quarterly and annual measurements of:

 

  (1) Revenue recognized according to generally accepted accounting principles
(“GAAP”),

 

  (2) Gross revenue bookings, as defined in the Company’s quarterly and annual
reports filed with the SEC,

 

  (3) Recurring revenue from subscriptions, hosting services, and maintenance
and support services,

 

  (4) Revenue from professional services, and

 

  (5) Cash preservation.

 

Each executive will receive most of his 2007 bonus as an annual payment at
year-end, based on these objective performance criteria. In addition, each
executive will receive a non-refundable, quarterly advance against his annual
cash bonus based on cumulative progress towards annual targets. If a quarterly
target is missed and made up on a cumulative basis in a future period during the
year, any previously missed advances will be paid. Annual bonuses (but not the
quarterly advances) will be subject to downward adjustment for underperformance
and upward adjustment for performance that exceeds targets. Performance of less
than 80% of a target result in no bonus payment for that component.

 

Finally, each Executive is eligible to receive a semi-annual cash bonus based on
satisfaction of individual performance criteria measured over six-month periods.
The Chief Executive Officer will determine whether an executive has achieved the
pre-defined goals for the semi-annual, individual performance component of his
bonus. These goals vary for each executive and are, to the greatest extent
possible, quantifiable.

 

Payouts for each executive in 2007 will be determined as follows:

 

Executive

   Target Bonus
for Attaining
100% of
Company and
Individual
Goals ($)    Percentage of Total    

Largest Company Goal

Component

      Company
Goal
Components     Individual
Goal
Components    

John A. Rade

   $ 300,000    80 %   20 %   Gross revenue bookings

Kevin M. Harris

   $ 95,000    80 %   20 %   Gross revenue bookings

David L. Blumberg

   $ 200,000    80 %   20 %   Revenue from professional services

A. Todd Shytle

   $ 185,000    90 %   10 %   Gross revenue bookings

Michael Zuckerman

   $ 100,000    75 %   25 %   Gross revenue bookings

Robert G. Schwartz, Jr.  

   $ 77,000    80 %   20 %   GAAP revenue